            Case 1:20-cv-00391-AWI-GSA Document 30 Filed 09/01/21 Page 1 of 1



 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                EASTERN DISTRICT OF CALIFORNIA
 6

 7   CHRISTOPHER HEIM,                            1:20-cv-00391-AWI-GSA-PC
 8                   Plaintiff,                   ORDER GRANTING PLAINTIFF’S
                                                  REQUEST TO CHANGE HIS DECISION
 9         vs.                                    REGARDING MAGISTRATE JUDGE
                                                  JURISDICTION
10   DOE, et al.,                                 (ECF No. 28.)
11                  Defendants.                   ORDER DIRECTING CLERK TO SEND
                                                  PLAINTIFF A CONSENT/DECLINE FORM
12

13           Christopher Heim (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis

14   with this civil rights action pursuant to 42 U.S.C. § 1983. On May 12, 2021, Plaintiff filed a

15   request to change his decision whether to consent to or decline the jurisdiction of a Magistrate

16   Judge in this case. (ECF No. 28.) Plaintiff’s request shall be granted. The court shall send

17   Plaintiff a consent/decline form. To change his decision Plaintiff must complete and sign the

18   form indicating either “consent” or “decline,” and then return the form to the court.

19           Accordingly, IT IS HEREBY ORDERED that:

20           1.       Plaintiff’s request to change his decision whether to consent to or decline the

21   jurisdiction of a Magistrate Judge in this case, filed on May 12, 2021, is GRANTED; and

22           2.       The Clerk is directed to send Plaintiff a consent/decline form to complete and

23   return to the court.

24
     IT IS SO ORDERED.
25

26       Dated:      September 1, 2021                            /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
27

28
